              Case 2:21-cv-00752-RSM Document 16 Filed 07/23/21 Page 1 of 4




 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9
     DERECK CASE, individually, and as                  Case No. 2:21-cv-00752-RSM
10   representative of a Class of Participants and
     Beneficiaries of the Generac Power Systems,        ORDER GRANTING STIPULATED
11   Inc. Employees 401(k) Savings Plan,                MOTION TO EXTEND DEADLINES
12                  Plaintiffs,
13          v.
14
     GENERAC POWER SYSTEMS, INC., and
15   THE BOARD OF DIRECTORS OF
     GENERAC POWER SYSTEMS, INC., and
16   JOHN DOES 1-30,
17
                    Defendants.
18

19

20          Plaintiffs Dereck Case, individually, and as representative of a Class of Participants and
21   Beneficiaries of the Generac Power Systems, Inc. Employees 401(k) Savings Plan, (“Plaintiffs”)
22   and Defendants Generac Power Systems, Inc. and The Board of Directors of Generac Power
23   Systems, Inc. (“Defendants”) have filed their Stipulated Motion for Extension of Deadlines
24   requesting the extension of Initial Scheduling Order deadlines issued by the Court [Dkt. 11].
25          IT IS HEREBY ORDERED:
26

      ORDER GRANTING STIPULATED                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      MOTION TO EXTEND DEADLINES - 1                        1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      Case No. 2:21-cv-00752-RSM                                    Phone: 206.693.7057 | Fax: 206.693.7058
                 Case 2:21-cv-00752-RSM Document 16 Filed 07/23/21 Page 2 of 4




 1          1.       The Court extends the deadlines in the Initial Scheduling Order as follows:
 2          Deadline for FRCP 26(f) Conference: September 30, 2021
 3          Initial Disclosures Pursuant to FRCP 26(a)(1): October 7, 2021
 4          Combined Joint Status Report and Discovery Plan: October 14, 2021
 5

 6    DATED this 23rd day of July, 2021.
 7

 8

 9                                                 A
                                                   RICARDO S. MARTINEZ
10                                                 CHIEF UNITED STATES DISTRICT JUDGE
11

12

13   Presented By:

14   OGLETREE, DEAKINS, NASH, SMOAK
     & STEWART, P.C.
15
     By: /s/ Russell S. Buhite
16      Russell S. Buhite, WSBA #41257
        1201 Third Avenue, Suite 5150
17
        Seattle, WA 98101
18      Telephone: (206) 693-7057
        Facsimile: (206) 693-7058
19      Email: russell.buhite@ogletree.com

20   MORGAN, LEWIS & BOCKIUS LLP
21   By: /s/ Jeremy P. Blumenfeld
        Jeremy P. Blumenfeld, PA Bar #85955
22      (pro hac vice forthcoming)
        1701 Market Street
23
        Philadelphia, PA 19103
24      Telephone: (215) 963-5000
        Facsimile: (215) 963-5001
25      Email: jeremy.blumenfeld@morganlewis.com

26

      ORDER GRANTING STIPULATED                     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      MOTION TO EXTEND DEADLINES - 2                       1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      Case No. 2:21-cv-00752-RSM                                   Phone: 206.693.7057 | Fax: 206.693.7058
             Case 2:21-cv-00752-RSM Document 16 Filed 07/23/21 Page 3 of 4




 1   By /s/ Deborah S. Davidson
       Deborah S. Davidson, IL Bar #6255813
 2
       (pro hac vice forthcoming)
 3     110 North Wacker Drive
       Chicago, IL 60606-1511
 4     Telephone: (312) 324-1000
       Facsimile: (312) 324-1001
 5     Email: deborah.davidson@morganlewis.com
 6
     By /s/ Stephanie R. Reiss
 7     Stephanie R. Reiss, PA Bar #88316
       (pro hac vice forthcoming)
 8     32nd Floor, One Oxford Centre
       Pittsburgh, PA 15219
 9     Telephone: (412) 560-3300
10     Facsimile: (412) 560-7001
       Email: stephanie.reiss@morganlewis.com
11
     Counsel for Defendants Generac Power Systems, Inc., and
12   The Board of Directors of Generac Power Systems, Inc.
13

14
     Approved as to Form; Presentation Waived
15

16   KELLER ROHRBACK L.L.P.

17   By /s/ Erin M. Riley
       Erin M. Riley, WSBA #30401
18     1201 Third Avenue, Suite 3200
       Seattle, WA 98101
19
       Telephone: (206) 623-1900
20     Facsimile: (206) 623-3384
       Email: eriley@kellerrohrback.com
21
     By: /s/ Jeffrey Lewis
22      Jeffrey Lewis, CA Bar #66587
        (admitted pro hac vice)
23      180 Grand Avenue, Suite 1380
24      Oakland, CA 94612
        Telephone: (510) 463-3900
25      Facsimile: (510) 463-3901
        Email: jlewis@kellerrohrback.com
26

      ORDER GRANTING STIPULATED                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      MOTION TO EXTEND DEADLINES - 3                   1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      Case No. 2:21-cv-00752-RSM                               Phone: 206.693.7057 | Fax: 206.693.7058
              Case 2:21-cv-00752-RSM Document 16 Filed 07/23/21 Page 4 of 4




 1   WALCHESKE & LUZI, LLC
 2
     By: /s/ James A. Walcheske
 3   By: /s/ Scott S. Luzi
     By: /s/ Paul M. Secunda
 4      James A. Walcheske, WI Bar #1065635
        (admitted pro hac vice)
 5      Scott S. Luzi, WI Bar #1067405
        (admitted pro hac vice)
 6
        Paul M. Secunda, WI Bar #1074127
 7      (admitted pro hac vice)
        235 North Executive Drive, Suite 240
 8      Brookfield, WI 53005
        Telephone: (262) 780-1953
 9      Facsimile: (262) 565-6469
10      Email: jwalcheske@walcheskeluzi.com
                   sluzi@walcheskeluzi.com
11                 psecunda@walcheskeluzi.com

12   Counsel for Plaintiffs Dereck Case, individually, and as representative of
     a Class of Participants and Beneficiaries of the Generac Power Systems, Inc.
13   Employees 401(k) Savings Plan
14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING STIPULATED                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      MOTION TO EXTEND DEADLINES - 4                     1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      Case No. 2:21-cv-00752-RSM                                 Phone: 206.693.7057 | Fax: 206.693.7058
